                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

 IN RE:
                                              CASE NO. 20-41570
 RONALD WAYNE PETTIT
     Debtor


        WITNESS AND EXHIBIT LISTS OF RONALD WAYNE PETTIT
FOR HEARING ON MOTION TO RECONSIDER AGREED ORDER ON EXEMPTIONS


                              SET FOR MARCH 17, 2021


                                      WITNSS LIST

                 WITNESS                                  DESCRIPTION
 Mark Weisbart, Trustee                       Trustee
 Ronald W. Pettit                             Debtor
 Any witness listed by any other party.

                                      EXHIBIT LIST

 Exhibit           Description of Exhibit               Offered Objection     Admitted
 1       Deed Records of Denton County Texas
         (online)
 2       Denton Central Appraisal District Records
         (online)

          Any exhibit listed by any other party.

       The Movant reserves the right to call such other witnesses and offer such other
exhibits as may be proper for impeachment or rebuttal.
                                                 Respectfully Submitted,

                                                 LUSKY & ASSOCIATES, PC

                                                 /s/ Herman A. Lusky
                                                 Herman A. Lusky 12702000
                                                 5473 Blair Rd.
                                                 Dallas, TX 75231
                                                 Voice: 972-386-3900
                                                 Fax: 800-208-6389
                                                 Email: mail@lusky.com

                                 Certificate of Service

      I certify that on the date filed, a true and correct copy of the above and foregoing
was served upon.

 Mark A. Weisbart                             Geoff J. Henley
 THE LAW OFFICE OF MARK A                     HENLEY & HENLEY, P.C.
 WEISBART                                     2520 Fairmount, Ste. 200
 12770 Coit Rd., Ste. 541                     Dallas, TX 75210
 Dallas, TX 75251                             Via email: ghenley@henleylawpc.com
 Mark@weisbartlaw.net
 Served by ECF




                                                 /s/ Herman A. Lusky
